PER CURIAM:
*12Claimant filed this action to recover a witness fee and mileage costs for his appearance in Magistrate Court in Cabell County, West Virginia, on June 13, 1984. Claimant appeared for the defendant, Tony Cook, and travelled from Fayetteville, North Carolina, for said appearance.
Claimant testified that the defendant, Tony Cook, called him as a witness. He further testified that Mr. Margolin, the defense attorney, handed him the subpoena. Mr. Alvie Qualls, the Presiding Magistrate in the Tony Cook case, testified that a defendant may supply the Court with a financial affidavit verifying the defendant's inability to pay Court costs. The State of West Virginia will then pay mileage and attendance fees to a witness for the defendant.
With regards to the issue of jurisdiction, the law is quite clear concerning claims which cannot be brought before the Court. West Virginia Code §14-2-14 provides:
"The jurisdiction of the Court shall not extend to any claim.... With respect to which a proceeding may be maintained against the State, by or on behalf of the claimant in the Courts of the State."
As Mr. Moore is able to pursue payment of witness fees and mileage costs through a financial affidavit filed in Magistrate Court, the claim is disallowed.
Claim disallowed.